Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

ROGER JANSSEN

 

This Employment Agreement ("Agreement") is dated December 18, 2013 between 3DX
Industries, Inc., a Nevada corporation ("Company") and Roger Janssen
("Executive"). The Company and Executive are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Company desires that Executive be employed by the Company, and
render services to the Company, and Executive is willing to be so employed and
to render such services to the Company, all upon the terms and subject to the
conditions contained herein in consideration for, among other things, the
Company’s agreement to provide Executive with Confidential Information pursuant
to the terms of this Agreement, and Executive’s receipt of Confidential
Information pursuant to a relationship of trust and confidence and under
conditions of confidentiality and non-use and non-disclosure.

 

WHEREAS, the Parties mutually agree that this Agreement shall be effective as of
November 23, 2013 (the “Effective Date”) based on the intent of the Parties and
the date of the original oral agreement between the Parties as to the terms and
conditions of Executive’s employment by the Company. The Parties intend for this
Agreement to be a memorialization of those terms and conditions agreed to on the
Effective Date.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. EMPLOYMENT.  Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to employ Executive and Executive agrees to
be employed by the Company, for the period set forth in paragraph 2 hereof, to
render to the Company, its affiliates and/or subsidiaries the services described
in paragraph 3 hereof.

 

2. TERM.  Executive’s employment under this Agreement shall commence as of the
Effective Date hereof and shall continue for a period of three (3) years and
shall automatically be renewed in one (1) year increments unless earlier
terminated within the sole discretion of the Board of Directors of the Company
(the “Employment Term”).

 

3. DUTIES.

 

(a)                 Executive shall serve as the President and Chief Executive
Officer (“CEO”) of the Company, reporting directly to the Board of Directors of
the Company (the “Board”).  Executive shall be responsible for the management
and running of the day-to-day operations of the Company and shall focus his time
and energy in the business development, sales, and marketing for the Company
(the “Services”).

 

(b)                 Executive shall perform all duties and services incident to
the positions held by him. The Company retains the right to change Executive's
title, duties, and reporting relationships as may be determined to be in the
best interests of the Company; provided, however, that any such change in
Executive's duties shall be consistent with Executive's training, experience,
and qualifications.

 

(c)                 Executive agrees to abide by all bylaws and policies of the
Company promulgated from time to time by the Company as well as all laws,
statutes and regulations.

 

4. BEST EFFORTS.  Executive agrees to devote his best efforts, energies and
skill to the discharge of the duties and responsibilities attributable to his
position.

 

5. COMPENSATION. The Company will pay Executive the following compensation for
his services under this Agreement:

 

(a)                 Signing Bonus. As consideration for entering into this
Agreement, the Company shall issue Thirty Million (30,000,000) restricted shares
of the common stock of the Company to Executive to be valued at $0.001 per share
(the “Signing Bonus”). The common stock shares of the Company issued as Signing
Bonus shall bear the appropriate restrictive legend in conformity with all
applicable federal and state laws and regulations and shall be dated as of the
Effective Date.

 

(b)                 Base Salary. As compensation for services and covenants
agreed to hereunder, the Company shall pay to Executive a base salary of
$180,000 USD per year (the “Base Salary”), which shall be payable on a monthly
basis.

 

(c)                 Performance Bonus. Executive shall be paid a bonus at a time
and in an amount as determined by the Board in its sole discretion.

 

(c)  Incentive Plan. Executive shall also be eligible to participate in the
Company’s annual incentive plan for executives, if applicable. The criteria for
determining the amount of the bonus, and the conditions that must be satisfied
to entitle Executive to receive the bonus for any year during the term of this
Agreement shall be determined by the Board or its Compensation Committee.

 

6. EXPENSES.  

 

(a)                 Reimbursement. Executive shall be reimbursed for business
expenses incurred by him which are reasonable and necessary for Executive to
perform his duties under this Agreement in accordance with policies established
from time to time by the Company.  The reimbursement of any such expense that is
includible in gross income for federal income tax purposes shall be paid no
later than the end of the calendar year following the calendar year in which the
expense was incurred. In addition, Executive will be paid an allowance for
automobile expenses of $1500 per month, Executive’s health insurance, travel
expenses and hotel accommodations, and fuel allowance with no requirement to
report or account for such expenses.

 

7. EXECUTIVE BENEFITS.

 

(a)                 Benefits. During the Employment Term, Executive shall be
entitled to participate in such group term insurance, disability insurance,
health and medical insurance benefits, life insurance and retirement plans or
programs as are from time to time generally made available to executive
employees of the Company pursuant to the policies of the Company; provided that
Executive shall be required to comply with the conditions attendant to coverage
by such plans and shall comply with and be entitled to benefits only to the
extent former employees are eligible to participate in such arrangements
pursuant to the terms of the arrangement, any insurance policy associated
therewith and applicable law, and, further, shall be entitled to benefits only
in accordance with the terms and conditions of such plans. The Company may
withhold from any benefits payable to Executive all federal, state, local and
other taxes and amounts as shall be permitted or required to be withheld
pursuant to any applicable law, rule or regulation.

 

(b)                 Vacation. Executive shall be entitled to vacation in
accordance with the Company’s policies as may be established from time to time
by the Company for its executive staff, which shall be taken at such time or
times as shall be mutually agreed upon with the Company.

 

8. DEATH AND DISABILITY.

 

(a)                 Death. The Employment Term shall terminate on the date of
Executive’s death, in which event the Company shall, within 30 days of the date
of death, pay to his estate, Executive’s Base Salary, any unpaid  bonus awards
(including any bonus award for a plan year that has ended prior to the time
employment terminated where the award was scheduled to be paid after the date
employment terminated), reimbursable expenses and benefits owing to Executive
through the date of Executive’s death together with any benefits payable under
any life insurance program in which Executive is a participant.  

 

(b)                 Disability. The Employment Term shall terminate upon
Executive’s Disability. For purposes of this Agreement, “Disability” shall mean
that Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.  For purposes of determining Executive’s Disability,
the Board may rely on a determination by the Social Security Administration that
Executive is totally disabled or a determination by the Company’s disability
insurance carrier that Executive has satisfied the above definition of
Disability.  In case of such termination, Executive shall be entitled to receive
his Base Salary, any unpaid bonus awards (including any bonus award for a plan
year that has ended prior to the time employment terminated where the award was
scheduled to be paid after the date employment terminated), reimbursable
expenses and benefits owing to Executive through the date of termination within
30 days of the date of the Company’s determination of Executive’s Disability,
together with any benefits payable under any disability insurance program in
which Executive is a participant.  Except as otherwise contemplated by this
Agreement, Executive will not be entitled to any other compensation upon
termination of his employment pursuant to this subparagraph 8(b).

 

9. TERMINATION OF EMPLOYMENT.

 

(a)                 Termination With Cause By Company. The Company may terminate
this Agreement at any time during the Employment Period for “Cause” upon written
notice to Executive, upon which termination shall be effective immediately. For
purposes of this Agreement, “Cause” means the following:

 

                                                                    
i.            Felony theft or embezzlement from the Company; or

                                                                   
ii.            The conviction for any major felony involving moral turpitude
that reflects adversely upon the standing of the Company in the community.

 

(b)                 Termination Without Cause By Company. The Company may
terminate this Agreement at any time during the Employment Period without
“Cause” upon 30 days written notice to Executive.

 

(c)                 Termination By Executive. Executive may terminate this
Agreement at any time by providing the Company 30 days’ written notice, with or
without “Good Reason.”

 

(d)                 Compensation upon Termination. In the event that the Company
terminates the Executive’s employment hereunder due to a Termination for Cause
or the Executive voluntarily terminates employment with the Company for any
reason, the Executive shall not be entitled to any Base Salary, unpaid bonus,
reimbursable expenses and benefits owing to Executive through the day on which
Executive is terminated.  Except as otherwise contemplated by this Agreement,
Executive will not be entitled to any other compensation upon termination of
this Agreement.

 

10. DISCLOSURE OF TRADE SECRETS AND OTHER PROPRIETARY INFORMATION.

 

(a) Executive acknowledges that he is prohibited from disclosing any
confidential information about the Company, including but not limited trade
secrets, formulas, and financial information, to any party who is not a
director, officer or authorized agent of the Company or its subsidiaries and
affiliates.  The Company will provide Executive with valuable confidential
information belonging to the Company or its subsidiaries or its affiliates above
and beyond any confidential information previously received by Executive and
will associate Executive with the goodwill of the Company or its subsidiaries or
its affiliates above and beyond any prior association of Executive with that
goodwill.  In return, Executive promises never to disclose or misuse such
confidential information and never to misuse such goodwill.  

 

(b) Executive will not, during the Employment Term, directly or indirectly, as
an Executive, employer, consultant, agent, principal, partner, manager,
stockholder, officer, director, or in any other individual or representative
capacity, engage in or participate in any other business that is competitive
with the Company’s business.

 

(c) Executive will not, during the Employment Term, directly or indirectly, work
in the United States as an employee, employer, consultant, agent, principal,
partner, manager, stockholder, officer, director, or in any other individual or
representative capacity for any person or entity who is competitive with the
business of the Company.  

 

(d) Executive will not, during the Employment Term, on his behalf or on behalf
of any other business enterprise, directly or indirectly, under any circumstance
other than at the direction and for the benefit of the Company, (i) solicit for
employment or hire any person employed by the Company or any of its
subsidiaries, or (ii) call on, solicit, or take away any person or entity who
was a customer of the Company or any of its subsidiaries or affiliates during
Executive’s employment with the Company, in either case for a business that is
competitive with the business of the Company.

 

(e) It is expressly agreed by Executive that the nature and scope of each of the
provisions set forth above are reasonable and necessary. If, for any reason, any
aspect of the above provisions as it applies to Executive is determined by a
court of competent jurisdiction to be unreasonable or unenforceable under
applicable law, the provisions shall be modified to the extent required to make
the provisions enforceable.  Executive acknowledges and agrees that his services
are of unique character and expressly grants to the Company or any subsidiary or
affiliate of the Company or any successor of any of them, the right to enforce
the above provisions through the use of all remedies available at law or in
equity, including, but not limited to, injunctive relief.

 

11. COMPANY PROPERTY.

 

(a) Any patents, inventions, discoveries, applications, processes, models or
financial statements designed, devised, planned, applied, created, discovered or
invented by Executive during the Employment Term, regardless of when reduced to
writing or practice, which pertain to any aspect of the Company’s or its
subsidiaries’ or affiliates’ business as described above shall be the sole and
absolute property of the Company, and Executive shall promptly report the same
to the Company and promptly execute any and all documents that may from time to
time reasonably be requested by the Company to assure the Company the full and
complete ownership thereof.

 

(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Executive shall prepare or receive from the Company shall remain the Company’s
sole and exclusive property. Upon termination of this Agreement, Executive shall
promptly return to the Company all property of the Company in his possession.
Executive further represents that he will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company. Executive additionally represents
that, upon termination of his employment with the Company, he will not retain in
his possession any such software, documents or other materials.

 

12. EQUITABLE RELIEF.  It is mutually understood and agreed that Executive’s
services are special, unique, unusual, extraordinary and of an intellectual
character giving them a peculiar value, the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, in the
event of any breach of this Agreement by Executive, including, but not limited
to, the breach of any of the provisions of paragraphs 10 or 11 hereof, the
Company shall be entitled to equitable relief by way of injunction or otherwise
in addition to any damages which the Company may be entitled to recover.

 

13. CONSENT TO JURISDICTION AND VENUE.  The Executive hereby consents and agrees
that federal and state courts located in the State of Nevada shall have personal
jurisdiction and proper venue with respect to any dispute between the Executive
and the Company. In any dispute with the Company, the Executive will not raise,
and hereby expressly waives, any objection or defense to any such jurisdiction
as an inconvenient forum.

 

14. NOTICE.  Except as otherwise expressly provided, any notice, request, demand
or other communication permitted or required to be given under this Agreement
shall be in writing, shall be deemed conclusively to have been given: (a) on the
first business day following the day timely deposited with Federal Express (or
other equivalent national overnight courier) or United States Express Mail, with
the cost of delivery prepaid or for the account of the sender; (b) on the fifth
business day following the day duly sent by certified or registered United
States mail, postage prepaid and return receipt requested; or (c) when otherwise
actually received by the addressee on a business day (or on the next business
day if received after the close of normal business hours or on any non-business
day).

 

15. INTERPRETATION; HEADINGS.  The parties acknowledge and agree that the terms
and provisions of this Agreement have been negotiated, shall be construed fairly
as to all parties hereto, and shall not be construed in favor of or against any
party. The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

16. SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES.  Neither this
Agreement, nor any of Executive’s rights, powers, duties or obligations
hereunder, may be assigned by Executive. This Agreement shall be binding upon
and inure to the benefit of Executive and his heirs and legal representatives
and the Company and its successors. Successors of the Company shall include,
without limitation, any corporation or corporations acquiring, directly or
indirectly, all or substantially all of the assets of the Company, whether by
merger, consolidation, purchase, lease or otherwise, and such successor shall
thereafter be deemed “the Company” for the purpose hereof.

 

17. NO WAIVER BY ACTION.  Any waiver or consent from the Company respecting any
term or provision of this Agreement or any other aspect of the Executive’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of the Company at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Executive’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Company’s right at a later time to enforce any such term or
provision.

 

18. COUNTERPARTS; GOVERNING LAW; AMENDMENTS; ENTIRE AGREEMENT; SURVIVAL OF
TERMS.  This Agreement may be executed in two counterpart copies, each of which
may be executed by one of the parties hereto, but all of which, when taken
together, shall constitute a single agreement binding upon all of the parties
hereto. This Agreement and all other aspects of the Executive’s employment shall
be governed by and construed in accordance with the applicable laws pertaining
in the State of Nevada (other than those that would defer to the substantive
laws of another jurisdiction). Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by each affected party hereto.  

 

18. ENTIRE AGREEMENT.  The entire understanding and agreement between the
Parties has been incorporated into this Agreement, and this Agreement supersedes
all other agreements and understandings between Executive and the Company with
respect to the relationship of Executive with the Company or its affiliates or
subsidiaries.

 

 

 

[Signature page follows.]





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth above.

 

 

 



(“COMPANY”) (“EXECUTIVE”)

3DX Industries, Inc.

 

 

_________________________________ ______________________________

By: Roger Janssen By: Roger Janssen

Its: Chief Executive Officer

 

 

 

